DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The receipt of the amended list of claims and Applicant’s Remarks submitted 12/03/2020 is acknowledged. 

Status of the claims
Claims 1, 6-9, 13, 16, 18-19 and 24-27 are pending in the application.
Claims 6-9, and 13 were withdrawn from consideration due to a restriction/election requirement.
Claims 4-5, 10-12, 14-15, 17, 20-23, 28 and 31 were previously cancelled. 
Claims 2-3, and 32 are currently cancelled.
Claims 1, 16, 18-19, and 24-27.are under current examination.
	Applicant amended claim 1 to recite multiple features of the “transdermal delivery system”; such as the “polymers and compounds combinations” of canceled claim 33, which were not searched previously as limitations combined with independent claim 1. Since all claims depend from claim 1, new grounds of rejection are hereby necessitated.
_____________________________________________________________________
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 16, 18, 19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weg, WO 97/07750 (hereinafter Weg, the reference is of the record) in view of Eifler et al., US 20110313372 (hereinafter Eifler) and further in view of Choi et al., US 20130165875 (hereinafter Choi).  
Regarding claim 1, Weg teaches an invention directed to transmucosal or transdermal administration of ketamine (claims 1, 3 and 12). The reference teaches that various and numerous methods are known in the art for transdermal administration of a drug, e.g., via a transdermal patch. These methods and associated devices provide for control of the rate and quantity of administration of a drug, and some allow for continuous modulation of drug delivery (page 14, lines 20-23). The reference states that it has been discovered that transdermal administration of ketamine is also effective for treatment of pain, for many of the same reasons transmucosal administration is transdermal administration of ketamine allows for effective pharmacokinetics with low doses of the drug, thus avoiding dysphoria or other side effects associated with bolus i.v. or i.m. dosing (page 14, lines 9-17). Note that low doses produces low Cmax, also, i.v and i.m are both considered immediate release since both administration forms deliver the drug to the blood directly. The reference states that the term "transdermal" in all its grammatical forms refers to administration of a drug through the skin to the bloodstream for systemic delivery of the drug (page 11, line 1-2). The reference asserts that it has been discovered that effective pain treatment is better achieved by establishing small doses via transdermal delivery, and that this route of administration avoid side effects associated with a bolus dose of ketamine delivered i.v. or i.m. administration. Furthermore, a small transdermal dose of ketamine can be administered more frequently, which achieves a virtual steady state level of the drug that can be modulated as needed by the subject (page 4, lines 11-17). Regarding claims 24-26, as discussed supra, Weg teaches that the transdermal administration of ketamine allows for effective pharmacokinetics with low doses when compared to immediate release of IV and IM (page 4, lines 12-14). Regarding claim 25, the reference teaches that transdermal dose of ketamine can be administered more frequently which achieves a virtual steady state level of the drug that can be modulated as needed (page 4, lines 15-17). As Applicant is aware steady level of the drug means avoiding or reducing fluctuations. As the Office max. Finally, as stated hereinabove, the reference teaches that the small doses will ensure avoiding the side effects. Regarding claim 26, the claim recites an experimental result of no greater than 30% of Cmax from the transdermal delivery of ketamine when compared to the same immediate release dose given to the patient. It is noted that as a practical matter, the Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). Therefore the comparison set forth in the claims describing the Cmax comparison from current claim 26 and the immediate release dose cannot be performed for the sake of this analysis. However, since Weg disclose information about the same comparison, since the dose provided was capable of achieving intended results without causing side effects, it should be expected that the Cmax is in the same range of no greater than 30% of the immediate release of the same dose. Regarding instant claim 27, Weg states that isomers and enantiomers thereof that demonstrate analgesic properties, e.g., with greater potency or fewer side effects or both are included within the scope of the term ketamine (page 10, lines 27-30). 
	Weg did not describe the patch that carries the ketamine  
Regarding the description of the patch in claim 1, b), c) and d) as amended, Eifler teaches an invention relates to Transdermal Therapeutic Systems (TTS) which includes, as active ingredient, the NMDA receptor antagonist (abstract). Note that the NMDA receptor antagonists include ketamine [0006 and general knowledge]. The TTS comprises at least one active-ingredient-containing layer which at least partly covers the 2 per hour [see all paragraph 0083]; it is however noted the reference discloses the permeation rate in micrograms per day while the claim recites the rate in milligrams per day. Therefore, multiplying the rate disclosed in the reference by 24 hours will be 2,400 micrograms/cm2/day which is within the rate recited in the claim of 0.5-5 mg/cm2/day. This release rate can be adjusted to deliver the active agent for up to 7 days [0135-0142]. Regarding instant claims 16 and 18, the reference teaches that the active-ingredient containing contact area according to the invention is preferably in the range from 0.1 to 400 cm2. Specifically, the area is preferably in the range of 20±9 cm2 among many different possibilities that reaches 100±10 cm2 [see all paragraph 0119]. The disclosure meet the limitations in claims 16 and 18.
The references did not teach the percentage of the pressure sensitive adhesive recited in claim 1
Choi teaches a transdermal absorption preparation comprising a drug-containing adhesive layer, a drug-protective layer and a release layer. The transdermal absorption preparation comprising a drug-containing adhesive layer, a drug-protective layer, and a 
Therefore, it would have been obvious to a person having ordinary skill in the art to combine the teaching of the two references; Weg and Eifler to obtain a transdermal delivery device for ketamine wherein Eifler teaches that including solubility-enhancing agents such as diethylene glycol monoethyl ether, oleyl alcohol and oleyl oleate, levulinic acid and a suitable storage material in the TTS such as polymethacrylate would provide a sustained releasing transdermal dosage form which can be extended to 7 days having a pharmacologically effective plasma concentration of the active ingredient over a prolonged period, for example for at least 12 h, preferably for at least 24h, or even for a number of days,  so that renewed administration and thus also renewed monitoring by the care personnel are required less often (e.g., only monitoring once a day) [0014]. The person having ordinary skill in the art would have been motivated to use the pressure sensitive adhesive in the range taught by Choi to ensure effective adhesion that keeps the active ingredient in contact with the skin to provide the proper plasma concentration needed thereof. 
_____________________________________________________________________
Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. Applicant argues that:
The cited references do not teach or suggest all of the claimed elements. Without all of the

	The arguments are not persuasive because (1)  Weg teaches a transdermal delivery of ketamine wherein the amount of ketamine administered to a patient suffering from chronic pain is about 10% to about 20% (page 9, lines 18-20). When  a patient would have been administered said amount which is within the range recited in the claims, and said administration is through transdermal delivery, the reference met this limitation. However, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions of a claim are disclosed in the prior art. See In reAller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 2144.05(11). The determination of the optimum dosage regimen to employ with the presently claimed active agent would have been a matter well within the purview of one of ordinary skill in the art and such determination would have been made in accordance with a variety of factors. These would have included such factors as the age, weight, sex, diet and medical condition of the patient, severity of the disease, the route of administration, pharmacological considerations, such as the activity, efficacy, pharmacokinetics and toxicology profiles of ketamine would have been obvious to a person having ordinary skill in the art. (2) and (3) the newly recited combinations of compounds/ polymers are disclosed in Eifler as noted in the current Office Action. (4) as per the permeation rate, newly cited Eifler teaches that the invention preferably has a maximum active 2 per hour [see all paragraph 0083] and the dosage form may extend to 7 days. 
Applicant argues that Weg provides a general concept of transdermally delivering ketamine. 
However, Weg has no examples of an actual ketamine transdermal patch. Weg also provides no guidance on how to prepare any particular ketamine transdermal patch. Thus, one of ordinary skill in the art seeking to prepare a ketamine transdermal patch based on Weg's teaching would have encountered unlimited choice of combinations of different ingredients.
	The arguments are not persuasive because Weg is relied upon for teaching the concept of delivering ketamine a transdermal delivery system, however, in light of the new amendments to the claims, the Office Action relies upon Eifler for describing a TTS which delivers NMDA for a longer time and in an enlarged surfaced area as needed thereof. 
Applicant argues that Choi and Fuhrherr do not remedy the deficiencies of Weg. Neither of
Choi and Fuhrherr even concerns ketamine. Choi concerns ropinirole. Fuhrherr concerns (lr,4r)-6'-fluoro-N,N- dimethyl-4-phenyl-4',9'-dihydro-3'H-spiro[cyclo-hexane-1,1-pyrano[3,4-b]indol]-4-amine. 
	The arguments are not persuasive because Choi is currently relied upon for teaching the amount of the adhesive material in the TTS since the reference does not disclose the combinations of compounds recited in claim 1 as amended. As per Fuhrherr, the reference is not currently relied upon.
Applicant argues that the claimed ketamine transdermal delivery device is not
“obvious to try”.
	The arguments are not persuasive because the Office Action relying
upon Eifler currently does not depend on the “obvious to try” logic. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
_____________________________________________________________________
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NABILA G EBRAHIM/Examiner, Art Unit 1615                                                                                                                                                                                                                                                                                                                                                                                                          
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615